[MHM 5th draft, December 13, 2007] [Translation] SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: December 28, 2007 Name of the Registrant Trust: PUTNAM EUROPE EQUITY FUND Name and Official Title of Charles E. Porter Representative Of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to1,714 million U.S. dollars (JPY 196.7 billion.) Note : U.S. $ amount is translated into Japanese Yen at the rate of 1 USDJPY 114.78, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2007. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. - 4 - PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM EUROPE EQUITY FUND (hereinafter referred to as the "Fund") 2. NATURE OF FOREIGN INVESTMENT FUND SECURITIES CERTIFICATES: Six classes of shares (Class A shares, Class B shares, Class C shares, Class M shares, Class R shares and Class Y shares) being all registered without par value. In Japan, only Class M shares (all hereinafter referred to as the "Shares") are for public offering. No rating has been acquired. The Shares are additional offering type. 3. TOTAL AMOUNT OF OFFERING PRICE: Up to 1,714 million U.S. Dollars (JPY 196.7 billion). Note 1: Dollar amount is translated, for convenience, at the rate of $1.00 JPY 114.78 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2007). The same applies hereinafter. Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share is calculated the day after the application for purchase is received by the Fund. Investors can inquire of SMBC Friend Securities Co., Ltd., described in Item 8 below, about the issue price. 5. SALES CHARGE: Class M Shares: The sales charge (in Japan) is 3.675% (3.50% without a consumption tax) of the Net Asset Value. Note: 0.50% of the amount calculated by dividing the Net Asset Value by (1-0.035) and rounding to three decimal places will be retained by Putnam Retail Management Limited Partnership, principal underwriter of the Fund. - 5 - 6. MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION: The minimum amount for purchase of Shares is 100 Shares. Shares may be purchased in integral multiples of 10 Shares. 7. PERIOD OF SUBSCRIPTION: From January 4, 2008 (Friday) to December 26, 2008 (Friday) provided that the subscription is handled only on a day that is both a Fund Business Day and a business day when securities companies are open for business in Japan. Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. 8. PLACE OF SUBSCRIPTION: SMBC Friend Securities Co., Ltd. (hereinafter referred to as "SMBC Friend" or the "Distributor") 7-12, Nihonbashi-kabutocho, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned securities company. 9. DATE OF PAYMENT: Investors shall pay the Issue Price and Sales Charge to SMBC Friend within 4 business days in Japan from the day when SMBC Friend confirms the execution of the order (the "Trade Day"). The total issue price for each Application Day will be transferred by SMBC Friend to the account of the Funds underwriter within 4 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the Application Day. 10. PLACE OF PAYMENT: SMBC Friend 11. MATTERS REGARDING TRANSFER AGENT: Not applicable. 12. MISCELLANEOUS: (A) DEPOSIT FOR SUBSCRIPTION: None - 6 - (B) Method of Subscription: Investors who subscribe to Shares shall enter into an agreement with a Sales Handling Company concerning transactions of foreign securities. A Sales Handling Company shall provide to the investors a Contract Concerning a Foreign Securities Transactions Account and other prescribed contracts (the "Contracts"), and the investors shall submit to the Sales Handling Company an application requesting the opening of a transactions account under the Contracts. The subscription amount shall be paid in yen in principle and the yen exchange rate shall be the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription, which shall be determined by such Sales Handling Company. SMBC Friend shall pay the subscription amount in dollars to the account of the Funds underwriter for the Fund on the Payment Date. (C) PAST PERFORMANCE The performance information below gives some indication of the risks and potential rewards associated with an investment in the Fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the Funds class M shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Annual performance of Class M shares at NAV - Year-to-date performance through 9/30/07 was 12.2% . - In the Funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 21.59% to $1,216. - In the Funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 23.51% to $765. - 7 - Average Annual Total Returns (for periods ending 12/31/06) Past 1 year Past 5 years Past 10 years Class M before taxes 28.66% 11.61% 8.66% Morgan Stanley 33.72% 14.87% 10.47% Capital International (MSCI) Europe Index This table compares the Funds performance to that of a broad measure of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges. (See (D) Costs associated with your investment for details.) Class M share performance reflects the current maximum initial sales charge of 3.50% . The Funds performance for portions of the period benefited from the Investment Management Companys agreement to limit the Funds expenses. The Fund's performance is compared to the Morgan Stanley Capital International (MSCI) Europe Index, an unmanaged index of Western European equity securities. (D) COSTS ASSOCIATED WITH YOUR INVESTMENT Maximum sales charges and redemption fees (paid directly from investors investment) This table summarizes the fees and expenses an investor may pay if an investor invests in the Fund. Expenses are based on the Funds last fiscal year. Shareholder Fees (fees paid directly from an investors investment) Class M Shares Maximum Sales Charge (Load) Imposed on Purchases 3.50% (as a percentage of the offering price) Maximum Deferred Sales Charge (Load) (as a percentage of the NONE* original purchase price or redemption proceeds, whichever is lower) Maximum Redemption Fee ** (as a percentage of total redemption 1.00% proceeds) * A deferred sales charge of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are - 8 - redeemed (either by selling or exchanging into another fund) within 90 days of purchase. (Redemption fees will not apply to redemptions from omnibus accounts in which Japanese shareholders invest.) Total Annual Fund Operating Expenses + (expenses that are deducted from fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. The table below shows the Funds annual operating expenses for the fiscal year ended June 30, 2007 (except as otherwise indicated). Management Distribution Other Total Annual Fees (12b-1) Fees Expenses^ Fund Operating Expenses Class M 0.79% 0.75% 0.44% 1.98% + See the section PART IV., I., 5. on page 79 of the SRS for a discussion of regulatory matters and litigation. ^ Includes estimated expenses attributable to the Funds investment in Putnam Prime Money Market Fund that the Fund bears indirectly. (E) HOW DO THESE FEES AND EXPENSES LOOK IN DOLLAR TERMS? This example takes the maximum up-front sales charge and total annual fund operating expenses and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps investors more easily compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that an investor invests $10,000 in the Fund for the time periods shown and then redeems all shares at the end of those periods. It also assumes a 5% return on an investors investment each year and that the Funds operating expenses remain the same. The example is hypothetical; actual costs and returns may be higher or lower. EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class M $519 $926 $1,358 $2,556 - 9 - (F) Offerings other than in Japan: Shares are simultaneously offered in the United States of America. (G) OUTLINE OF UNDERWRITING, ETC.: (1) SMBC Friend undertakes to make a public offering of Shares in accordance with an agreement dated June 22, 1998 with Putnam Retail Management Limited Partnership in connection with the sale of the Shares in Japan. (2) SMBC Friend will execute or forward purchase orders and repurchase requests relating to the Shares received directly or indirectly through other sales and repurchase handling companies (each hereinafter referred to as a "Sales Handling Company") to the Fund. Note: A "Sales Handling Company" means a financial instruments agent company and/or registration agent financial institution which shall conclude the agreement with a Distributor concerning agency business of shares of the Fund, act as agent for a Distributor for subscription or repurchase of shares of the Fund from investors, and handle the business, etc. concerning receipt of subscription money from investors or payment of repurchase proceeds to investors, etc. (3) The Fund has appointed SMBC Friend as the Agent Company in Japan. Note: The "Agent Company" shall mean the company which, under a contract made with a foreign issuer of investment securities, makes public the Funds Net Asset Value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers Association ("JSDA") or other Sales Handling Companies. PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (A) Objectives and Basic Nature of the Fund: GOAL The Fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES- EUROPEAN STOCKS We invest mainly in common stocks of European companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 85% of the Funds net assets in European companies and at least 80% of the Funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize - 10 - investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets, such as those in Eastern Europe. LIMITATION TO THE AMOUNT OF THE TRUST MONEY No limitation is set to the amount of the trust money. (B) Structure of the Fund: (1) Affiliated Companies of the Fund: Names of the affiliated companies of the Fund and their roles in the operation of the Fund are as follows: a. Putnam Investment Management, LLC (the Investment Management Company) renders investment management services to the Fund. It is responsible for making investments decisions for the Fund and managing the Funds other affairs and business. b. Putnam Investments Limited (the Sub-Investment Management Company) manages a separate portion of the assets of the Fund as determined by the Investment Management Company from time to time. Subject to the supervision of the Investment Management Company, the Sub-Investment Management Company is responsible for making investment decisions for the portion of the assets of the Fund that it manages. c. Putnam Fiduciary Trust Company (the Investor Servicing Agent) acts as Investor Servicing Agent. d. State Street Bank and Trust Company (the Custodian and Sub-Accounting Agent) acts as Custodian and Sub-Accounting Agent. e. Putnam Retail Management Limited Partnership (the "Principal Underwriter") provides marketing services to the Fund. f. SMBC Friend Securities Co., Ltd. ("Distributor in Japan" and "Agent Company") engages in forwarding the purchase or repurchase orders for the Shares in Japan and also acts as the Agent Company. - 11 - - 12 - (2) Outline of Agreements concluded between related parties of the Fund Role in Operation Related Party Agreement Outline of Fund Investment Putnam Investment Management Contract An agreement entered into on August 3, Management Management, LLC (Note 1) 2007, in which the Investment Company Management Company agrees to act as investment manager of the Fund and as investment adviser concerning the Fund's assets. Sub-Investment Putnam Investments Sub-Management An agreement entered into on August 3, Management Limited Contract 2007, in which the Sub-Investment Company (Note 2) Company agrees to act as sub-investment manager for a portion of the Funds assets. Investor Servicing Putnam Fiduciary Trust Amended and An agreement entered into on January 1, Agent Company Restated Investor 2005 relating to the Investor Servicing Servicing Agreement Agents acting as investor servicing agent (Note 3) of the Fund. Custodian and State Street Bank and Trust Master Custodian An agreement entered into on January 1, Sub-Accounting Company Agreement (Note 4) 2007 relating to the Custodian acting as Agent custodian of the Funds assets Master An agreement entered into on January 1, Sub-Accounting 2007 relating to the Custodian providing Services Agreement certain administrative, pricing, and (Note 5) bookkeeping services for the Fund. Principal Putnam Retail Distribution Plan and A plan and agreement concluded on Underwriter Management Limited Agreement November 28, 1994 relating to the Partnership distribution of Class M shares. Agent Company SMBC Friend Securities Agent Company An agreement concluded June 5, 1998, in Co., Ltd. Agreement (Note 6) which the Agent Company agrees to render of service as agent company in Japan. Distributor in Japan SMBC Friend Securities Japan Dealer Sales An agreement concluded June 22, 1998, in Co., Ltd. Agreement (Note7) which the Distributor agrees to sell shares of the Fund in Japan. (Note 1) The Management Contract is an agreement by which the Investment Management Company agrees to provide investment management services for the Fund and investment advisory services for the Funds - 13 - assets. (Note 2) The Sub-Management Contract is an agreement by which the Sub-Investment Management Company agrees to provide investment advisory services for a portion of the Funds assets as determined from time to time by the Investment Management Company. (Note 3) The Amended and Restated Investor Servicing Agreement is an agreement in which the Investor Servicing Agent agrees to provide investor servicing agent functions to the Fund. (Note 4) The Master Custodian Agreement is an agreement by which the Custodian agrees to provide custody services for the Funds assets. (Note 5) The Master Sub-Accounting Services Agreement is an agreement under which the Investment Management Company has delegated to the Sub-Accounting Agent responsibility for providing certain administrative, pricing, and bookkeeping services for the Fund. (Note 6) The Agent Company Agreement is an agreement by which the Agent Company, appointed by Fund, agrees to distribute prospectuses relating to Shares, to make public the daily Net Asset Value per Share of the Fund and to distribute management reports and other documents required to be prepared in accordance with the applicable laws and regulations of Japan and/or the Rules of the Japan Securities Dealers Association, etc. (Note 7) The Japan Dealer Sales Agreement is an agreement by which the Distributor in Japan agrees to sell Shares delivered by Principal Underwriter for the purpose of public offering in Japan in accordance with the provisions of the applicable laws and regulations of Japan and the prospectus in Japan. (3) Outline of the Fund 1. Fund a. Law of Place of Incorporation The Fund is a Massachusetts business trust organized in Massachusetts, U.S.A. on November 10, 1988. Chapter 182 of the Massachusetts General Laws prescribes the fundamental matters in regard to the operations of certain business trusts constituting voluntary associations under that chapter. The Fund is an open-end, diversified management company under the Investment Company Act of 1940. b. Purpose of the Fund The purpose of the Fund is to provide investors with a managed investment primarily in securities, debt instruments and other instruments and rights of a financial nature. c. History of the Fund Organization of the Fund as a Massachusetts business trust. - 14 - Adoption of the Agreement and Declaration of Trust. November 10, 1988 Adoption of the Amended and Restated Agreement and Declaration of Trust July 13, 1990 Adoption of the Amended and Restated Agreement and Declaration of Trust April 30, 2003 d. Amount of Capital Stock Not applicable. e . Information Concerning Major Shareholders Not applicable. 2. Putnam Investment Management, LLC (the Investment Management Company") a. Law of Place of Incorporation The Investment Management Company is a limited liability company organized under the law of the State of Delaware. Its investment advisory business is regulated under the Investment Advisers Act of 1940. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, issues analyses or reports concerning securities. Investment advisers under the Act generally may not conduct their business unless they are registered with the United States Securities and Exchange Commission (SEC). b. Purpose of the Company The Investment Management Companys primary business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. c. History of the Company The Investment Management Company is one of America's oldest and largest money management firms. The Investment Management Companys staff of experienced portfolio managers and research analysts selects securities and constantly manages the Fund's portfolio. By pooling an investor's money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. The Investment Management Company has been managing mutual funds since 1937. Today, the firm serves as the Investment Management Company for the funds in - 15 - the Putnam Family, with over $119.91 billion in aggregate net asset value in nearly 10 million shareholder accounts as of October 31, 2007. An affiliate of the Investment Management Company, The Putnam Advisory Company, LLC, manages domestic and foreign institutional accounts and mutual funds, including the accounts of many Fortune 500 companies. Another affiliate of the Investment Management Company, Putnam Investments Limited, provides a full range of international investment advisory services to institutional and retail clients. Another affiliate, Putnam Fiduciary Trust Company, provides investment advice to institutional clients under its banking and fiduciary responsibilities, as well as shareholder services to the Putnam Funds. Total assets under management of Putnam entities, including assets managed for mutual funds and other clients are over $195.34 billion as of the end of October 2007. The Investment Management Company, Putnam Retail Management Limited Partnership, the Sub-Investment Management Company and Putnam Fiduciary Trust Company are indirect subsidiaries of Putnam Investments, LLC, which is located at One Post Office Square, Boston, Massachusetts 02109 and is an indirect subsidiary of Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. d. Amount of Capital Stock (1) Amount of Members Equity 1. Amount of Members Equity (as of the end of October, 2007): $135,529,335* 2. Record of Amount of Members Equity (for the latest 5 years): Year Members Equity End of $138,739,094 End of $144,486,036 End of 2004+ -$9,155,466 End of $73,231,356 End of $70,594,104 *Unaudited +During 2004, the Investment Management Company accrued $223,524,388 of regulatory - 16 - settlements. This, along with net intercompany transactions with Putnam Investments, LLC and its affiliates, resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. e. Information Concerning Major Stockholders As of October 31, 2007, all the outstanding interests of the Investment Management Company were owned by Putnam Investments, LLC. See subsection c. above. 2. INVESTMENT POLICY (A) Basic Policy for Investment: This section contains greater detail on the Funds main investment strategies and the related risks an investor would face as a Fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. The Investment Management Company pursues the Funds goal by investing mainly in stocks issued by European companies. To determine whether a company is European, the Investment Management Company looks at the following factors: where the company's securities trade, where the company is located or organized, or where the company derives its revenues or profits. The Investment Management Company will consider, among other factors, a company's valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. (B) Objectives in which Investment is made: The Fund will invest mainly in common stocks of European companies that are believed to have favorable investment potential. For example, the Investment Management Company may purchase stocks of companies with stock prices that reflect a lower value than that which the Investment Management Company places on the company. Also considered are other factors the Investment Management Company believes will cause the stock price to rise. Under normal circumstances, the Fund invests at least 80% of its net assets in equity investments and at least 85% of its net assets in European companies. (C) Management Structure of the Fund: The Investment Management Company is ultimately managed by its managing member. The Sub-Investment Management Company is ultimately managed by its Board of Directors, which is elected by its shareholders. - 17 - The investment performance and portfolio of the Fund is overseen by its Board of Trustees, a majority of whom are not affiliated with the Investment Management Company. The Trustees meet periodically and review the performance of the Fund with its manager at least quarterly. The basis for the Trustees approval of the Funds management contract and the sub-management contract is discussed in the Funds annual report to shareholders dated 6/30/07 and filed with the SEC. The Investment Management Company has retained its affiliate, Putnam Investments Limited ("PIL"), to manage a separate portion of the assets of the Fund as determined by the Investment Management Company from time to time. Subject to the supervision of the Investment Management Company, the Sub-Investment Management Company is responsible for making investment decisions for the portion of the assets of the Fund that it manages. The Sub-Investment Management Company provides a full range of international investment advisory services to institutional and retail clients. The Sub-Investment Management Company 's address is Cassini House, 57-59 St Jamess Street, London, England, SW1A 1LD. In selecting portfolio securities for the Fund, the Investment Management Company looks for securities that represent attractive values based on careful issue-by-issue credit analysis and hundreds of onsite visits and other contacts with issuers every year. The Investment Management Company is one of the largest managers of equity, high yield and other debt securities in the United States. The Investment Management Company is not permitted to consider sales of shares of the Fund (or of the other Putnam funds) as a factor in the selection of broker-dealers to execute portfolio transactions for the Fund. The Investment Management Company and the Sub-Investment Management Company's investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the International Core Team manage the Funds investments. The names of all team members can be found at www.putnam.com. The team members identified as the Funds Portfolio Leader and Portfolio Member coordinate the teams coordinate the teams efforts related to the Fund and are primarily responsible for the day-to-day management of the Fund's portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the Fund. The principal managers of the Fund - 18 - Portfolio Leader Joined Employer Positions Over Past Five Years Fund Joshua Byrne 2000 Putnam Management Co-Chief Investment Officer, International Core Team; 1992-Present Previously, Senior Portfolio Manager Portfolio Member Joined Employer Positions Over Past Five Years Fund Simon Davis 2006 Putnam Investments Limited Co-Chief Investment Officer, International Core Team; 2000- Present Previously, Director, International Equity Team; Senior Portfolio Manager Other funds managed by the Portfolio Leader and Portfolio Member. As of the Funds fiscal year-end, Joshua Byrne and Simon Davis were also Portfolio Leaders of Putnam International Equity Fund. Joshua Byrne and Simon Davis may also manage other accounts and variable trust funds managed by the Investment Management Company or an affiliate. Changes in the Funds Portfolio Leader and Portfolio Member. No changes in the Funds Portfolio Leader or Portfolio Member occurred during the fiscal year ended June 30, 2007. Other individuals who have served as Portfolio Leader of the Fund since May 2002, when the Investment Management Company introduced this designation, include Heather Arnold (February 2005 to March 2006), Mark Pollard (September 2004 to January 2005), and Omid Kamshad (May 2002 to October 2003). Fund ownership. The following table shows the dollar ranges of shares of the Fund owned by the professionals listed above at the end of the Funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. Investment in the Fund by the Trustees and Putnam employees. As of June 30, 2007, all - 19 - of the Trustees then on the Board of the Putnam funds owned Fund shares. The table shows the approximate value of investments in the Fund and all Putnam funds as of that date by Putnam employees and the Trustees, including in each case investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Fund All Putnam funds Putnam employees $6,039,000 $467,000,000 Trustees $289,000 $93,000,000 Structure of Fund Management: As described above, the Fund will invest mainly in stocks issued by European companies. The Investment Management Company shall faithfully carry out the stated investment objectives of the Fund. In accordance with the Investment Company Act of 1940, the Fund has fundamental investment restrictions governing certain of its investment practices, as described below. (a) Investment Team The members of the International Core Team, which manage the Funds investments, is supported by a team of nearly 50 investment professionals, which includes portfolio construction specialists, research analysts, traders, and investment associates. The research analysts are organized regionally or globally, depending on their industry responsibility. Investments in industries that operate on a global basis are covered by research analysts from the Global Equity team, and investments in industries with a regional focus in Europe are covered by dedicated European equity research analysts The International Core Team is also supported by an independent Currency Investment Unit. - 20 - (b) Investment Process The Putnam International Core Team seeks to achieve an attractive absolute rate of return through an actively managed portfolio of European companies. Investment is sought primarily in companies domiciled in the developed economies within Europe, but limited investments may be made in emerging markets. The investment teams strategy is a bottom-up stock-driven process which seeks to identify significantly mispriced companies using a number of proprietary valuation tools, with a focus on understanding downside risk. (c) Management of Fund Business Performance & Analytics Team Independently from the Investment Division, the Performance & Analytics Team executes performance measurement of the Fund, and reports to the Management Committee. Legal and Compliance Division Independently from the Investment Division, the Legal and Compliance Division monitors portfolio holdings, trading compliance and Fund investment restriction compliance. These matters are monitored and resolved according to the Investment Management Companys broad-based compliance policies and procedures and applicable legal requirements. The Legal and Compliance Division reports directly to senior management, and not to the Investment Division or other business divisions. Risk & Portfolio Analysis Group Independently from the Investment Division, the Investment Management - 21 - Company has established an independent Risk & Portfolio Analysis Group (RPAG) which is charged with identifying, monitoring, and assessing risk factors and controls across Putnams investment activities. This group works closely with Investment Division staff, but is part of the Administrative Division and reports to the Investment Management Companys Chief Administrative Officer. This organizational structure facilitates an independent assessment of risk issues as they arise. Internal and external inspections Various aspects of the operations of the Investment Management Company, including its management of the Fund, are included in the scope of internal audits performed by the Investment Management Companys internal audit function, which conducts a broad spectrum of audits developed using a risk-based approach. The internal audit function tracks and tests the remediation of its recommendations, and provides reports to senior management. In addition, various aspects of the internal control environment of the Investment Management Company and its affiliates are subject to review by a third-party audit firm on a periodic basis. As noted above, the Investment Management Companys business operations (including not only investment compliance, but also other key areas such as distribution/sales and operations), are subject to ongoing monitoring by the Investment Management Companys Legal and Compliance Division, which consists of a variety of sub-groups covering different areas of the business. The Investment Management Company is further subject to regulation and inspection by the SEC. All employees of the Investment Management Company are bound by the Investment Management Companys Code of Ethics, which includes certain restrictions on personal investing and disclosure requirements. Additional requirements under the Code of Ethics apply to investment professionals of the Investment Management Company. Compliance with the Code of Ethics is monitored on an ongoing basis by the Legal and Compliance Division. Oversight of third parties Service providers of the Fund (Investor Servicing Agent, Custodian and Sub-Accounting Agent, Principal Underwriter) as described in 1. Nature of the Fund., (B) Structure of the Fund above, are monitored by the Investment Management Company, through each contract with the relevant third-party provider. These contracts may be terminated under certain circumstances. (Because the Principal Underwriter and Investor Servicing Agent are affiliates of the Investment Management Company, they are subject to the same control and compliance environment as the Investment Management Company and are not third-party service providers.) The Investment Management Company seeks to monitor the level of service provided to the Fund by third-party providers in the first instance through ongoing contacts between Operations professionals of the Investment Management Company and the relevant service providers. (D) Distribution Policy: - 22 - The Fund normally distributes any net investment income and any net realized capital gains annually. Distributions from net investment income, if any, are expected to be small. Distributions from capital gains are made after applying any available capital loss carryovers. The payment to Japanese investors may be made, in principle, in accordance with the record date in December each year by SMBC Friend. (E) Restrictions on Investment: Except as otherwise specifically designated, the investment restrictions described in this document are not fundamental investment restrictions. The Trustees may change any non-fundamental restrictions without shareholder approval. As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities, the Fund may not and will not: (1) Borrow money in excess of 10% of the value (taken at the lower of cost or current value) of its total assets (not including the amount borrowed) at the time the borrowing is made, and then only from banks as a temporary measure to facilitate the meeting of redemption requests (not for leverage) which might otherwise require the untimely disposition of portfolio investments or for extraordinary or emergency purposes. Such borrowings will be repaid before any additional investments are purchased. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain U.S. federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities representing interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4) Purchase or sell commodities or commodity contracts, except that the Fund may purchase and sell financial futures contracts and options and may enter into foreign (non-U.S.) exchange contracts and other financial transactions not involving physical commodities. (5) Make loans, except by purchase of debt obligations in which the Fund may invest consistent with its investment policies, by entering into repurchase agreements, or by lending its portfolio securities. (6) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the Fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply - 23 - to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities. (7) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities (other than securities of the U.S. government) if, as a result of such purchase, more than 25% of the Fund's total assets would be invested in any one industry. (9) Issue any class of securities which is senior to the Fund's shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the Fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Fund shares are represented at the meeting in person or by proxy. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The Fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Fund (or the person designated by the Trustees of the Fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the Fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) Geographic focus The Fund normally invests at least 85% of its net assets in European companies. The Investment Management Company considers the following to be European companies: companies organized under the laws of a European country, companies whose principal office is located in a European country, companies whose common stock is traded principally on a securities exchange in Europe, companies that earn 50% or more of their total revenues or profits from business in Europe, or companies with 50% or more of their assets located in a European country. (3) In addition, the Fund will, so long as shares of the Fund are being offered for sale by the Fund in Japan and such standards are required as a condition of such offer for sale, comply with the following standards of selection of the Japan Securities Dealers Association : (a) The Fund will not invest more than 15% of its net assets in securities that are not traded on an official exchange or other regulated market, including, without limitation, the National - 24 - Association of Securities Dealers Automated Quotation System (this restriction shall not be applicable to bonds determined by the Investment Management Company to be liquid and for which a market price (including a dealer quotation) is generally obtainable or determinable; (b) The Fund will not borrow money in excess of 10% of the value of its total assets; (c) The Fund will not make short sales of securities in excess of the Funds net asset value; and (d) The Fund will not together with other mutual funds managed by the Investment Management Company, acquire more than 50% of the outstanding voting securities of any issuer. If the undertaking is violated, the Fund will, promptly after discovery, take such action as may be necessary to cause the violation to cease, which shall be the only obligation of the Fund and the only remedy in respect of the violation. This undertaking will remain in effect as long as shares of the Fund are qualified for offer or sale in Japan and such undertaking is required by the Japanese Securities Dealers Association as a condition of such qualification. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. 3. INVESTMENT RISKS (A) INVESTMENT RISKS: MAIN RISKS The main risks that could adversely affect the value of the Fund's shares and the total return on an investors investment include: - The risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are increased for investments in emerging markets. - The risks of investing mostly in one geographic region. Investments in a single region, even though representing a number of different countries within the region, may be affected by common economic forces and other factors. This vulnerability to factors affecting European investments is significantly greater than it would be for a more geographically diversified fund, and may result in greater losses and volatility. As a result of the Funds geographic focus, we may also at times invest in fewer issuers than a fund that invests more broadly. - 25 - - The risk that the stock price of one or more of the companies in the Funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. - The risk that movements in financial markets will adversely affect the price of the Funds investments, regardless of how well the companies in which we invest perform. An investor can lose money by investing in the Fund. The Fund may not achieve its goal, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the U.S. Federal Deposit Insurance Corporation or any other government agency. The Fund is designed for investors seeking capital appreciation and who are willing to wait out short-term market fluctuations. The Fund discourages short-term trading activity. It should not be an investors sole investment. However, the Fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Investors should ask their financial representative for details. This section contains greater detail on the Funds main investment strategies and the related risks an investor would face as a Fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. The Investment Management Company pursues the Fund's goal by investing mainly in stocks issued by European companies. To determine whether a company is European, the following factors are looked at: where the company's securities trade, where the company is located or organized, or where the company derives its revenues or profits. The Investment Management Company will consider, among other factors, a company's valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Common stocks Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stock's value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, the Fund may invest a significant portion of its assets in companies in one or more related industries or sectors, which would make the Fund more - 26 - vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company's stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a company's stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the company's financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks Stocks of companies the Investment Management Company believes are fast-growing may trade at a higher multiple of current earnings than other stocks. The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If the Investment Management Companys assessment of the prospects for a companys earnings growth is wrong, or if the Investment Management Companys judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that the Investment Management Company has placed on it. Seeking earnings growth may result in significant investments in the technology sector, which may be subject to greater volatility than other sectors of the economy. Value stocks Companies the Investment Management Company believes are undergoing positive change and whose stock the Investment Managemtn Company believes is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If the Investment Management Companys assessment of a company's prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the company's stock may fall or may not approach the value that the Investment Management Company has placed on it. Non-U.S. investments Non-U.S. investments involve certain special risks, including: - Unfavorable changes in currency exchange rates: Non-U.S. investments are typically issued and traded in non-U.S. currencies. As a result, their values may be affected by changes in exchange rates between non-U.S. currencies and the U.S. dollar. - Political and economic developments: Non-U.S. investments may be subject to the risks of seizure by a non-U.S. government, imposition of restrictions on the exchange or export of non-U.S. currency, and tax increases. - 27 - - Unreliable or untimely information: There may be less information publicly available about a non-U.S. company than about most U.S. companies, and non-U.S. companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. - Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. - Limited markets: Certain non-U.S. investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these non-U.S. investments at desirable prices. For the same reason, we may at times find it difficult to value the Fund's non-U.S. investments. - Trading practices: Brokerage commissions and other fees are generally higher for non-U.S. investments than for U.S. investments. The procedures and rules governing non-U.S. transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of non-U.S. investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in non-U.S. currencies, investments in U.S. companies that are traded in non-U.S. markets or investments in U.S. companies that have significant non-U.S. operations. Special U.S. tax considerations may apply to the Fund's non-U.S. investments. Geographic focus Developments in European economies will generally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result in greater losses and volatility. This risk may be heightened by efforts of the member countries of the European Union to continue to unify their economic and monetary policies, which may increase the potential for similarities in the movements of European markets and reduce the benefit of diversification within the region. Derivatives The Fund may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more - 28 - underlying investments, pools of investments, indexes or currencies. The Fund may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. The Fund may use derivatives both for hedging and non-hedging purposes. For example, the Fund may use foreign currency transactions to increase or decrease the Funds exposure to a particular currency or group of currencies. The Fund may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, the Fund may also choose not to use derivatives, based on the Investment Management Companys evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on the Funds ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide the Fund with investment exposure greater than the value of the Funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the Fund. The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the Funds potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund's derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Other investments In addition to the main investment strategies described above, the Fund may make other types of investments, such as investments in U.S. companies, preferred stocks, convertible securities and debt instruments. The Fund may also loan its portfolio securities to earn additional income. Alternative strategies Under normal market conditions, the Fund keeps its portfolio fully invested, with minimal cash holdings. However, at times the Fund may judge that market conditions make pursuing the Fund's usual investment strategies inconsistent with the best interests of its shareholders. The Fund then may temporarily use alternative strategies that are mainly designed to limit losses, including investing solely in the United States. However, the Fund may choose not to use these strategies for a variety of reasons, even in very volatile market - 29 - conditions. These strategies may cause the Fund to miss out on investment opportunities, and may prevent the Fund from achieving its goal. Changes in policies The Funds Trustees may change the Funds goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. Portfolio transactions and portfolio turnover rate The Funds daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in the Funds total return but not in the Total Annual Fund Operating Expenses. For example, the Fund paid $1,582,939 in brokerage commissions during the last fiscal year, representing 0.29% of the Fund's average net assets. Of this amount, $651,400, representing 0.12% of the Funds average net assets, was paid to brokers who also provided research services. Combining the brokerage commissions paid by the Fund during the last fiscal year (as a percentage of the Fund's average net assets) with the Fund's Total Annual Fund Operating Expenses ratio for class M shares results in a "combined cost ratio" of 2.27% of the Fund's average net assets for class M shares for the last fiscal year. Because different types of funds use different trading procedures, investors should exercise caution when comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of the Fund's transaction costs, they do not reflect any undisclosed amount of profit or "mark-up" included in the price paid by the Fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the Fund's purchase and sale transactions may change the market price for an investment (the "market impact"). Another factor in transaction costs is the Fund's portfolio turnover rate, which measures how frequently the Fund buys and sells investments. A portfolio turnover of 100%, for example, would mean that the Fund sold and replaced securities valued at 100% of the Funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transactions costs, which may detract from performance. The Funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. The Funds portfolio turnover rate for the past five fiscal years compared with the average turnover rate for the Fund's Lipper category - 30 - Turnover Comparison Putnam Europe 106% 81% 56% 82% 80% Equity Fund Lipper 93% 111% 113% 139% 187% European Region Funds Average* * Average portfolio turnover rate of funds viewed by Lipper Inc. as having the same investment classification or objective as the Fund. The Lipper category average portfolio turnover rate is calculated using the portfolio turnover rate for the fiscal year end of each fund in the Lipper category. Fiscal years may vary across funds in the Lipper category, which may limit the comparability of the Funds portfolio turnover rate to the Lipper average. Comparative data for the last fiscal year is based on information available as of September 30, 2007. The Fund may buy and sell investments relatively often. Both the Fund's portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. High turnover may lead to increased costs and decreased performance and, for investors in taxable accounts, increased taxes. The Investment Management Company is not permitted to consider sales of shares of the Fund (or of the other Putnam funds) as a factor in the selection of broker-dealers to execute portfolio transactions for the Fund. (B) MANAGEMENT STRUCTURE FOR INVESTMENT RISKS: The Fund builds risk management into the investment process. The Fund identifies areas of potential risk and then puts the policies, procedures and controls in place to actively manage those risks. 4. FEES AND TAX (A) Sales Charge: Class M Shares: Sales charge (in Japan) is 3.675% (3.50% without a consumption tax) of the net asset value. Note: 0.50% of the amount calculated by dividing the net asset value by (1-0.035) and rounding to three decimal places will be retained by Putnam Retail Management Limited Partnership. Note: A consumption tax shall be added to the sales charge. - 31 - (B) Repurchase Charge: Repurchase requests in Japan may be made to Investor Servicing Agent through the Sales Handling Company on a Fund Business Day that is a business day of the distributor in Japan without a contingent deferred sales charge. (C) Management Fee, etc.: (1) Management Fee: (a) Management and Agent Company Fees Under a Management Contract dated August 3, 2007, the Fund pays a quarterly fee to Investment Management Company based on the average net assets of the Fund, as determined at the close of each business day during the quarter, at an annual rate of 0.80% of the first $500 million of average net assets, 0.70% of the next $500 million, 0.65% of the next $500 million, 0.60% of the next $5 billion, 0.575% of the next $5 billion, 0.555% of the next $5 billion, 0.54% of the next $5 billion, and 0.53% of any excess thereafter. For the fiscal years ending on June 30, 2007, 2006, and 2005, the Fund paid $4,308,357, $4,213,337, and $4,116,546, respectively, as a management fee. In order to limit expenses, the Investment Management Company agreed, for the period January 28, 2004 to December 31, 2004, to limit its compensation (and to the extent necessary, bear other expenses) to the extent that expenses of the Fund (exclusive of brokerage, interest, taxes and extraordinary expenses) exceeded as a percentage of average net assets 1.90% for the Funds class M shares, which represented expenses on September 30, 2003 as a percentage of the Funds average net assets on that date. For purposes of determining any such limitation on the Investment Management Companys compensation, expenses of the Fund did not reflect the application of commissions or cash management credits that reduced designated Fund expenses. For the fiscal year ending on June 30, 2007, $4,093 of the Funds management fee was waived in connection with investments in Putnam Prime Money Market Fund. Also, $8,870 of the Funds management fee was waived during the fiscal year ending on June 30, 2007 due to the Investment Management Companys contractual obligation to limit the Funds expenses through June 30, 2009. Without such expense limitation and waivers, the management fee for this period would have been $4,321,320. The Fund paid the Investment Management Company a management fee (after applicable waivers) of 0.79% of average net assets for the Funds last fiscal year. (b) Sub-Investment Management Company Fee The Investment Management Company (and not the Fund) pays a quarterly sub-management fee to Sub-Investment Management Company for its services at the annual rate of 0.35% of the average aggregate net asset value of the portion of the assets of the Fund that may be managed by Sub-Investment Management Company from time to time. - 32 - (c) Custodian Fee and Charges of the Investor Servicing Agent The Fund will pay to Putnam Investor Services, a division of Putnam Fiduciary Trust Company, the Fund's Investor Servicing Agent, such fee, out of the assets of the Fund, as is mutually agreed upon in writing from time to time, in the amount, at the time and in the manner of payment mutually agreed. Effective January 1, 2007, the Fund retained State Street Bank and Trust Company, 2 Avenue de Lafayette, Boston, Massachusetts 02111, as its custodian. State Street is responsible for safeguarding and controlling the Fund's cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the Fund's investments, serving as the Fund's foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the Fund, and performing other administrative duties. State Street does not determine the investment policies of the Fund or decide which securities the Fund will buy or sell. State Street has a lien on the Fund's assets to secure charges and advances made by it. State Street Bank and Trust Company (State Street), the Fund's Custodian, shall be entitled to receive, out of the assets of the Fund, reasonable compensation for its services and expenses as Custodian, as agreed from time to time between the Fund and the Custodian, not including fees paid by the Custodian to any sub-custodian, payable monthly based on the average daily total net assets of the Fund during the relevant month. Any reasonable disbursements and out-of-pocket expenses (including without limitation telephone, telex, cable and postage expenses) incurred by the Custodian, and any custody charges of banks and financial institutions to whom the custody of assets of the Fund is entrusted, will be borne by the Fund. The Fund pays State Street an annual fee based on the Fund's assets held and on securities transactions processed by State Street and reimburses State Street for certain out-of pocket expenses. The Fund made payments to Putnam Fiduciary Trust Company (PFTC) in 2007 for managing the transition of custody services from PFTC to State Street and for providing oversight services. The Fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The Fund also has an offset arrangement that may reduce the Fund's custody fee based on the amount of cash maintained by its custodian. For the fiscal year ending on June 30, 2007, the Fund paid $1,404,015 and $644,041, respectively, in fees and out-of-pocket expenses for investor servicing and custody services (d) Fees under Class M Distribution Plan The Class M distribution plan provides for payments by the Fund to Putnam Retail Management Limited Partnership at the annual rate of up to 1.00% of average net assets - 33 - attributable to Class M shares. The Trustees currently limit payments under the Class M plan to the annual rate of 0.75% of such assets. Because these fees are paid out of the Funds assets on an ongoing basis, they will increase the cost of your investment. Payments under the plan are intended to compensate Putnam Retail Management Limited Partnership for services provided and expenses incurred by it as principal underwriter of the Fund's shares, including payments to dealers mentioned below. Payments to dealers are subject to the continuation of the Class M distribution plan and the terms of an agreement between SMBC Friend and Putnam Retail Management Limited Partnership. The payments to dealers are based on the average net asset value of Class M shares attributable to shareholders for whom SMBC Friend and other dealers are designated as the dealer of record. Putnam Retail Management Limited Partnership makes quarterly payments to dealers (including SMBC Friend) at the annual rate of up to 0.25% of the average net asset value of Class M shares. Putnam Retail Management Limited Partnership also pays to SMBC Friend and other dealers, as additional compensation with respect to the sale of Class M shares, 0.65% of such average net asset value of Class M shares. For the fiscal year ending on June 30, 2007, the Fund paid fees under the distribution plan of $104,924 for Class M shares. (D) Other Expenses: The Fund pays all expenses not assumed by the Investment Management Company, including Trustees' fees, auditing, legal, custodial, investor servicing and shareholder reporting expenses, and payments under its distribution plans (which are in turn allocated to the relevant class of shares). The Fund also reimbursed the Investment Management Company for administrative services during fiscal 2007, including compensation of certain Fund officers and contributions to the Putnam Investments Profit Sharing Plan for their benefit. The total reimbursement is determined annually by the Trustees and was $22,915 for fiscal 2007. The Trustees are responsible for generally overseeing the conduct of Fund business. Subject to such policies as the Trustees may determine, the Investment Management Company furnishes a continuing investment program for the Fund and makes investment decisions on its behalf. Subject to the control of the Trustees, the Investment Management Company also manages the Fund's other affairs and business. The table below shows the value of each Trustee's holdings in the Fund and in all of the Putnam Funds as of December 31, 2006. Name of Trustee Dollar range of Putnam Aggregate dollar range of shares Europe Equity Fund shares held in all of the Putnam funds - 34 - owned overseen by Trustee Jameson A. Baxter $50,000-$100,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 *Robert J. Darretta N/A N/A Myra R. Drucker $1-$10,000 over $100,000 John A. Hill $10,001-$50,000 over $100,000 Paul L. Joskow $10,001-$50,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $50,000-$100,000 over $100,000 George Putnam, III $10,001-$50,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 Richard B. Worley $1-$10,000 over $100,000 **Charles E. Haldeman, Jr. $10,001-$50,000 over $100,000 * Elected to the Board of Trustees after December 31, 2006. ** Trustee who is or may be deemed to be an "interested person" (as defined in the Investment Company Act of 1940) of the Fund, the Investment Management Company and/or the Principal Underwriter. Mr. Haldeman is the President of the your Fund and each of the other Putnam funds and is President and Chief Executive Officer of Putnam Investments. The balance of the Trustees are not "interested persons." Each independent Trustee of the Fund receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees are also reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the independent Trustees of the Fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during the Funds fiscal year, are shown in the table below. Audit and Compliance Committee 13 - 35 - Board Policy and Nominating Committee 12 Brokerage Committee 5 *Communications, Service and Marketing Committee 9 Contract Committee 19 Distributions Committee 11 Executive Committee 2 Investment Oversight Committees 35 **Investment Oversight Coordinating Committee 10 Pricing Committee 11 * Effective July 2007, certain responsibilities of the Marketing Committee and the Shareholder Communications and Relations Committee were assigned to a new committee, the Communications, Service and Marketing Committee. The number of meetings indicated for the Communications, Service and Marketing Committee includes the number of meetings held by the Marketing Committee and the Shareholder Communications and Relations Committee during the Funds last fiscal year. **Effective July 2007, certain responsibilities of the Investment Process Committee were assigned to a new committee, the Investment Oversight Coordinating Committee. The number of meetings indicated for the Investment Oversight Coordinating Committee includes the number of meetings held by the Investment Process Committee during the Funds fiscal year. - 36 - The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the Fund for fiscal 2007, and the fees paid to each Trustee by all of the Putnam funds during calendar 2006: COMPENSATION TABLE Pension or Estimated retirement annual benefits Total benefits from all compensation Aggregate accrued as Putnam funds from all compensation part of Fund upon Putnam Trustees/Year from the Fund expenses retirement (1) funds (2)(3) Jameson A. Baxter/1994(3) $1,116 $1,009 $110,500 $290,000 Charles B. Curtis/2001 $1,114 $1,059 $113,900 $300,000 Robert J. Darretta/2007 (6) N/A N/A N/A N/A Myra R. Drucker/2004(3) $1,152 N/A N/A $290,000 Charles E. Haldeman, Jr./2004 $0 $0 N/A $0 John A. Hill/1985(3)(4) $1,535 $1,716 $161,700 $421,419 Paul L. Joskow/1997(3) $1,114 $805 $113,400 $295,000 Elizabeth T. Kennan/1992(3) $1,152 $1,453 $108,000 $300,000 Kenneth R. Leibler /2006(5) $1,152 N/A N/A $77,500 Robert E. Patterson/1984 $1,152 $959 $106,500 $300,000 George Putnam, III/1984(4) $1,244 $861 $130,300 $320,000 W. Thomas Stephens/1997 $1,152 $1,001 $107,100 $290,000 Richard B. Worley/2004 $1,077 N/A N/A $300,000 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2006, there were 107 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of the Investment Management Company. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of June 30, 2007, the total amounts of deferred compensation payable by the Fund, including income earned on such amounts, to these Trustees were: Ms. Baxter - $9,272; Ms. Drucker - $1,250; Mr. Hill - $44,657; Dr. Joskow - $11,012; and Dr. Kennan - $1,265. (4) Includes additional compensation to Messrs. Hill and Putnam for service as Chairman of the Trustees and President (through May 31, 2007) of the Funds, respectively. (5) Mr. Leibler was elected to the Board of Trustees of the Putnam funds on October 12, 2006. (6) Mr. Daretta was elected to the Board of Trustees of the Putnam funds on July 12, 2007. - 37 - Under a Retirement Plan for Trustees of the Putnam funds (the "Plan"), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. The Investment Management Company places all orders for purchases and sales of Fund securities. The Investment Management Company is not permitted to consider sales of shares of the Fund (or of the other Putnam funds) as a factor in the selection of broker-dealers to execute portfolio transactions for the Fund. During fiscal 2007, 2006 and 2005, the Fund paid $1,582,939, $1,227,227, and $1,053,402 in brokerage commissions, respectively. During fiscal 2007 the Fund paid $651,400 to brokers who also provided research services to the Investment Management Company and its affiliates. At the end of fiscal 2007, the Fund held securities valued at $15,421,169 of Credit Suisse Group, one of the Funds regular broker-dealers. The Fund has entered into an arrangement with Putnam Fiduciary Trust Company whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Fund's expenses. The Fund also reduced expenses through brokerage service arrangements. For the fiscal year ending June 30, 2007, before the above noted expense reductions, the Fund's total other expenses were $2,594,153 including payments under its distribution plan but excluding Management Fees, investor servicing agent expenses and custodian expenses. (E) Tax Treatment of Shareholders in Japan: As of the filing date of this document, the tax treatment of Shareholders in Japan shall be as follows: (1) Distributions to be made by the Fund will be treated as distributions made by a publicly offered, domestic share investment trust. (2) Distributions (including differences (in terms of the Funds currency) between the redemption - 38 - amount and the amount equal to capital of the Fund (hereinafter the same shall apply)) to be paid to individual unitholders until 31st March, 2009, will be subject to 10% withholding tax in Japan (i.e. 7% income tax and 3% local tax) (on and after 1 st April, 2009, 20% (15% income tax and 5% local tax)). Irrespective of the amount of distributions, unitholders may select either a non-tax reporting method or overall tax treatment under which distributions will be treated as distribution income by making a tax report. In the case of non-tax reporting method, there will be no additional tax to be levied other than the withholding tax. (3) In the case of corporations (excluding public corporations, etc.), only 7% income tax will be withheld (on and after 1 st April, 2009, only 15% income tax will be withheld). The provisions of Japanese tax laws giving the privilege of a certain deduction from taxable income to corporations, which may apply to distributions paid by a domestic corporation, shall not apply. (4) In general, distributions from the Fund are subject to withholding of United States federal income tax at a reduced rate of 10% under the United States-Japan tax treaty. The amount withheld as U.S. federal income tax may be applied for foreign tax credit in Japan. Notwithstanding the above, distributions of certain properly designated capital gain dividends, interest-related dividends, and short-term capital gain dividends (as such terms are defined under the United States Internal Revenue Code of 1986, as amended) will generally not be subject to withholding of United States federal income tax. Shareholders should consult their own tax advisor to determine the suitability of shares of the Fund as an investment. (5) When individual unitholders transfer their units or request repurchase of their units, tax will be levied as follows: a) An amount (Yen amount) of transfer of the units, minus an acquisition cost (Yen amount) of the unitholder, will be treated as transfer income of shares, etc. and such amount will be subject to separate tax by tax application at the rate of 10% (7% income tax and 3% local tax) until 31st December, 2008 (on and after 1st January, 2009, 20% (15% income tax and 5% local tax). If there is a profit or loss, such profit or loss may be set off by transfer profit or loss of shares, etc. b) Units may be handled in a "Specific Account." (6) In certain cases, for distributions and consideration of transfer and repurchase, a report of payments will be filed with the chief of the tax office. This Fund will be treated as a publicly offered, foreign share fund under the tax law. Provided, that there is a possibility that other treatment may be made due to judgment by the tax authority in the future. Also, the taxation treatment described above is subject to other changes of law or practice. - 39 - To ensure compliance with requirements imposed by the United States Internal Revenue Service, you are hereby notified that the United States tax advice contained herein (i) is written in connection with the promotion or marketing by the Fund of the transactions or matters addressed herein, and (ii) is not intended or written to be used, and cannot be used by any taxpayer, for the purpose of avoiding United States tax penalties. Each taxpayer should seek advice based on the taxpayers particular circumstances from an independent tax advisor. 5. STATUS OF INVESTMENT FUND (Putnam Europe Equity Fund) (the Fund) (A) Diversification of Investment Portfolio (As of the end of October 2007) Investment Types of Assets Country of issue Total USD Ratio (%) Common Stock United Kingdom $ 116,832,451 20.25 Germany 91,607,247 15.88 Switzerland 88,040,919 15.26 France 77,398,181 13.42 Norway 34,829,378 6.04 Spain 33,445,420 5.80 Italy 27,538,625 4.77 Netherlands 24,258,699 4.21 Sweden 16,784,133 2.91 Finland 16,001,436 2.77 Greece 13,525,948 2.34 Ireland 10,288,822 1.78 Austria 9,723,069 1.69 Belgium 7,312,813 1.27 Russia 4,612,936 0.80 Sub-total $ 572,200,077 99.20 Cash, Deposit and Other Assets (After deduction of liabilities) 4,620,101 0.80 Total $ 576,820,178 (Net Asset Value) JPY 66,207,420,031 Note: The Investment Ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. - 40 - (2) Investment Assets (A) Names of Major Portfolio - 41 - (As of the end of October, 2007) U.S. Dollar Quantity Acquisition Cost Current Value Invest- (Number of ment No. Type Name of Issue Country of issue Industry Shares) per Share Total per Share Total Ratio (%) 1. BP PLC United Kingdom Oil & Gas 2,103,551 $ 11.17 $ $ 13.02 $ 4.75 2. BHP Billiton PLC United Kingdom Metals 538,331 17.85 9,610,694 38.19 20,556,421 3.56 3. Telefonica SA Spain Telecommunications 570,829 23.62 13,480,877 33.15 18,920,583 3.28 4. Total SA France Oil & Gas 233,102 70.24 16,373,195 80.79 18,832,569 3.26 5. Roche Holding AG Switzerland Pharmaceuticals 104,416 111.98 11,692,470 171.27 17,883,069 3.10 6. Allianz SE Germany Insurance 75,624 145.17 10,978,412 225.84 17,078,985 2.96 7. Enel SpA Italy Electric Utilities 1,354,958 10.84 14,683,408 11.99 16,249,717 2.82 8. RWE AG Germany Electric Utilities 116,900 95.70 11,186,949 136.92 16,006,325 2.77 9. Nokia OYJ Finland Communications Equipment 402,450 19.70 7,926,812 39.76 16,001,436 2.77 10. C ING Groep NV Netherlands Insurance 348,914 42.45 14,811,941 45.18 15,764,982 2.73 11. o Nestle SA Switzerland Food 33,017 315.24 10,408,408 463.14 15,291,370 2.65 12. m BNP Paribas SA France Banking 137,002 107.14 14,678,033 110.89 15,191,988 2.63 13. m Statoil ASA Norway Oil & Gas 445,000 26.06 11,595,730 33.89 15,082,967 2.61 14. o Banco Santander Central Hispano SA Spain Banking 663,801 20.35 13,507,841 21.88 14,524,837 2.52 15. n HBOS PLC United Kingdom Banking 751,329 21.58 16,212,025 18.25 13,710,229 2.38 16. DnB Holdings ASA Norway Banking 826,600 12.94 10,699,300 16.56 13,692,334 2.37 17. S Zurich Financial Services AG Switzerland Insurance 44,014 173.21 7,623,878 302.77 13,326,106 2.31 18. t BASF AG Germany Chemicals 92,108 65.07 5,993,646 138.59 12,765,650 2.21 19. o Reckitt Benckiser PLC United Kingdom Consumer Goods 209,799 28.27 5,930,062 58.17 12,203,118 2.12 20. c Novartis AG Switzerland Pharmaceuticals 225,540 54.51 12,294,388 53.38 12,038,690 2.09 21. k Suez SA France Electric Utilities 181,850 55.72 10,131,960 65.32 11,879,257 2.06 22. Renault SA France Automotive 70,174 93.12 6,534,380 168.85 11,849,195 2.05 23. Salzgitter AG Germany Metals 57,996 111.10 6,443,635 197.84 11,474,089 1.99 24. Continental AG Germany Tire & Rubber 75,447 142.48 10,749,935 151.66 11,442,446 1.98 25. BAE Systems PLC United Kingdom Aerospace and Defense 1,034,241 8.71 9,011,465 10.40 10,755,882 1.86 26. Telefonaktiebolaget LM Ericsson AB Class B Sweden Communications Equipment 3,459,058 3.45 11,923,897 3.01 10,399,873 1.80 27. Allied Irish Banks PLC Ireland Banking 409,065 29.37 12,012,351 25.15 10,288,822 1.78 28. Telekom Austria AG Austria Telephone 337,825 27.23 9,198,952 28.78 9,723,069 1.69 29. Swisscom AG Switzerland Telecommunications 26,167 377.57 9,879,953 371.22 9,713,743 1.68 30. Axa SA France Insurance 198,816 37.67 7,489,361 44.95 8,935,886 1.55 - 42 - - 43 - (C) Results of Past Operations (1) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of the following fiscal years and at the end of each month within one year prior to the end of October 2007 is as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY 4th Fiscal Year 42,614 4,891 23.51 2,698 (June 30, 1998) 5th Fiscal Year 97,950 11,243 21.48 2,465 (June 30, 1999) 6th Fiscal Year 79,416 9,115 26.50 3,042 (June 30, 2000) 7th Fiscal Year 54,103 6,210 18.39 2,111 (June 30, 2001) 8th Fiscal Year 34,312 3,938 16.46 1,889 (June 30, 2002) 9th Fiscal Year 34,460 3,955 14.68 1,685 (June 30, 2003) 10th Fiscal Year 24,410 2,802 17.84 2,048 (June 30, 2004) 11th Fiscal Year 15,227 1,748 20.61 2,366 (June 30, 2005) 12th Fiscal Year 14,097 1,618 25.38 2,913 (June 30, 2006) 13th Fiscal Year 14,075 1,616 33.23 3,814 (June 30, 2007) 2006 End of November 13,564 1,557 29.21 3,353 End of December 13,414 1,540 29.66 3,404 2007 End of January 13,653 1,567 30.17 3,463 End of February 13,556 1,556 29.74 3,414 End of March 13,825 1,587 30.94 3,551 End of April 14,459 1,660 32.68 3,751 End of May 14,613 1,677 33.39 3,833 End of June 14,075 1,616 33.23 3,814 End of July 13,689 1,571 32.08 3,682 End of August 13,461 1,545 31.85 3,656 End of September 13,403 1,538 33.28 3,820 End of October 13,629 1,564 34.28 3,935 - 44 - (2) Record of Distributions Paid Class M Shares Period Amount of Dividend paid per Share Income Capital Gains USD JPY USD JPY 1st Fiscal Year (12/1/94-6/30/95) $ - 0 $ 0.16 18 2nd Fiscal Year (7/1/95-6/30/96) $ - 0 $ 0.40 46 3rd Fiscal Year (7/1/96-6/30/97) $ 0.17 20 $ 1.06 122 4th Fiscal Year (7/1/97-6/30/98) $ 0.30 34 $ 1.13 130 5th Fiscal Year (7/1/98-6/30/99) $ 0.20 23 $ 1.00 115 6th Fiscal Year (7/1/99-6/30/00) $ - * 1 $ 0.04 5 7th Fiscal Year (7/1/00-6/30/01) $ - 0 $ 2.14 246 8th Fiscal Year (7/1/01-6/30/02) $ 0.01 1 $ - 0 9th Fiscal Year (7/1/02-6/30/03) $ 0.13 15 $ - 0 10th Fiscal Year (7/1/03-6/30/04) $ 0.20 23 $ - 0 11th Fiscal Year (7/1/04-6/30/05) $ 0.09 10 $ - 0 12th Fiscal Year (7/1/05-6/30/06) $ 0.15 17 $ - 0 13th Fiscal Year (7/1/06-6/30/07) $ 0.38 44 $ 0.09 10 Note: Record of distribution paid from December 1996 to December 2005 are as follows Dividend NAV per Share Ex-dividend Date USD Yen USD 1996 December 20 $1.228 141 $16.11 1997 December 19 $1.427 164 $18.09 1998 December 18 $1.196 137 $20.76 1999 December 17 $0.042 5 $25.21 2000 December 20 $2.138 245 $21.39 2001 December 20 $0.012 1 $16.78 2002 December 20 $0.127 15 $13.61 2003 December 18 $0.204 23 $17.20 2004 December 21 $0.092 11 $20.31 2005 December 20 $0.152 17 $22.65 2006 December 20 $0.473 54 $29.70 - 45 - (3) Record of Changes in Return Rate (Class M Shares) Record of changes in Return Rate during the following fiscal years is as follows: Period *Return Rate (%) 3rd Fiscal Year (7/1/96 - 6/30/97) 27.91 4th Fiscal Year
